DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second terminal portion extending from a first end of both ends of the first terminal portion” (Claim 1) and “third terminal portion extending from a second end of the both ends of the first terminal portion” (Claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the structure of the claimed second terminal portion is unclear.  The claim recites “a second terminal portion extending from a first end of both ends of the first terminal portion”.  How can the second terminal portion extend from a first end of the terminal portion and also extend from both ends of the first terminal portion?  Clarification of the structure is required.  For Examination purposes this will be interpreted as “a second terminal portion extending from a first end of the first terminal portion”.	
Claim 1, the structure of the fixed terminal is unclear. The claim recites “a second terminal portion extending from a first end of the first terminal portion” and “the fixed terminal being bent between the first terminal portion and the second terminal portion”.  If the second terminal portion extends from the first terminal portion, how the fixed terminal being bent between the first terminal portion and the second terminal portion?
Claims 2-6 inherit the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
Claim 4, the structure of the claimed third terminal portion is unclear.  The claim recites “third terminal portion extending from a second end of the both ends of the first terminal portion”.  How can the third terminal portion extend from a second end of the terminal portion and also extend from both ends of the first terminal portion?  Clarification of the structure is required.  For Examination purposes this will be interpreted as “a second terminal portion extending from a second end of the first terminal portion”.	
Claim 5 inherits the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li [US 2020/0020497].
Claim 1, as best understood, Li discloses an electromagnetic relay [101] comprising: a fixed terminal [110, see annotated figure 2A below] including a fixed contact [117], a first terminal portion [111] on which the fixed [117] contact is disposed, a second terminal portion [114/118] extending from a first end of the first terminal portion [111], the fixed terminal [110] being bent between the first terminal portion [111] and the second terminal portion [114/118; figure 2A], and a first protrusion [112] disposed on the second terminal portion [114/118]; a movable contact piece [120] including a movable contact[127] facing the fixed contact [117, figure 3]; and a support portion [generally located at 115 and 116] supporting the fixed terminal [110], the first terminal portion [111] having a first terminal surface opposite to the movable contact piece [120; figure 3], the second terminal portion [114/118] having a second terminal surface connected to the first terminal surface [figure 2A, the back sides of 110 are connected], the support portion having a contact surface [116, figure 4B] contacting the first terminal surface of the first terminal portion, and a first side surface including a first groove [115] into which the first protrusion [112] is fitted, the first protrusion [112] being disposed on the second terminal surface [11/118] of the second terminal portion.

    PNG
    media_image1.png
    633
    606
    media_image1.png
    Greyscale

Claim 2 as best understood, Li discloses electromagnetic relay according to claim 1, wherein the first groove [115] is formed in a direction in which the second terminal portion [114/118] extends from the first end of the first terminal portion [111; figures 3 and 4B], the first groove [115] includes an opening [115a; figure 4] that opens toward the contact surface, and the first protrusion [112] is configured to be inserted into the opening [figure 4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li [US 2020/0020497] in view of Yuba [US 8,193,881].
Claim 6, as best understood, Li discloses the electromagnetic relay according to claim 1, wherein the movable contact piece [120] is configured to move in a first direction [along directions A and B (left to right) as shown in figure 1] including a contact direction [direction B; figure 1] in which the movable contact approaches the fixed contact and a separation direction [direction A; figure 1] in which the movable contact separates from the fixed contact,
Li fail to teach that a magnet portion configured to generate a magnetic field, wherein the magnetic field is generated in a second direction orthogonal to the first direction so as to extend an arc generated between the fixed contact and the movable contact.
Yuba teaches an electromagnetic relay comprising a magnet portion [45] configured to generate a magnetic field [figures 1b and 1d], wherein a movable contact piece [15] is configured to move in a first direction including a contact direction [left in figure 5B] in which a movable contact [14] approaches a fixed contact [12] and a separation direction [right in figure 5B] in which the movable contact [14] separates from the fixed contact [12], and the magnetic field is generated in a second direction orthogonal to the first direction [figure 5, the magnet is oriented up and down while contact movement occurs left to right] so as to extend an arc generated between the fixed contact and the movable contact [figures 1a-1d].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include the magnet portion of Yuba in the electromagnetic relay of Li in order to prevent damage to the contact structure [Yuba col. 4 lines 1-7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837